EXIBIT 10.9 ASSIGNMENT, TRANSFER AND NOVATION by and among PRIME REINSURANCE COMPANY, INC., PECAN RE INC. and PRIMERICA LIFE INSURANCE COMPANY Dated as of March 31, 2016 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Section 1.01. Definitions 2 ARTICLE II ASSIGNMENT, TRANSFER AND NOVATION OF COINSURANCE AGREEMENT Section 2.01. Assignment and Transfer 3 Section 2.02. Novation 3 Section 2.03. Consent and Release 4 Section 2.04. Continuing Effect of the Coinsurance Agreement 4 Section 2.05. Confidential Information 4 ARTICLE III ASSIGNMENT, TRANSFER AND NOVATION OF COINSURANCE TRUST AGREEMENT Section 3.01. Assignment and Transfer 4 Section 3.02. Novation 5 Section 3.03. Consent and Release 5 Section 3.04. Continuing Effect of the Coinsurance Trust Agreement 5 Section 3.05. Designation of Prime Re 5 ARTICLE IV MISCELLANEOUS Section 4.01. Entire Agreement 5 Section 4.02. DAC Tax Election 6 Section 4.03. Amendments 6 Section 4.04. Severability 7 Section 4.05. Governing Law 7 Section 4.06. Notices 7 Section 4.07. Consent to Jurisdiction 9 Section 4.08. Assignment 9 Section 4.09. Captions 9 Section 4.10. No Waiver; Preservation of Remedies 9 Section 4.11. Counterparts 9 Section 4.12. Interpretation 9 Section 4.13. Third Party Beneficiary 10 ASSIGNMENT, TRANSFER AND NOVATION AGREEMENT
